73 N.Y.2d 944 (1989)
In the Matter of Richard H. Whitehill, Appellant,
v.
New York State Teachers' Retirement System, Respondent.
Court of Appeals of the State of New York.
Argued February 11, 1989.
Decided March 23, 1989.
Thomas E. Brydges for appellant.
Robert Abrams, Attorney-General (Julie S. Mereson, O. Peter Sherwood and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (142 AD2d 902).